Case 21-50032-LSS   Doc 18   Filed 04/28/21   Page 1 of 3
Case 21-50032-LSS   Doc 18   Filed 04/28/21   Page 2 of 3

                    EXHIBIT A
                                                  Case 21-50032-LSS                       Doc 18                 Filed 04/28/21            Page 3 of 3
                                                                                                      Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                    Description                                          Name                                 Address             Fax                             Email                Method of Service
Notice of Appearance and Request for Notices       Gilbert LLP                           Attn: Kami Quinn                                   chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                              Attn: Meredith Neely                               quinnk@gilbertlegal.com
                                                                                         Attn: Emily Grim                                   neelym@gilbertlegal.com
                                                                                         Attn: Jasmine Chalashtori                          grime@gilbertlegal.com
                                                                                         700 Pennsylvania Ave, SE Ste 400
                                                                                         Washington, DC 20003
Bank Debt                                          JPMorgan Chase Bank, NA               Attn: Phil Martin                                  louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                         Attn: Louis Strubeck                                                                        Email
                                                                                         10 S Dearborn St
                                                                                         Mail Code Il1-1415
                                                                                         Chicago, Il 60603
Notice of Appearance/Request for Notices           Kramer Levin Naftalis & Frankel LLP   Attn: Thomas Moers Mayer           212-715-8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                          Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                         Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                         Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                         177 Ave of the Americas
                                                                                         New York, NY 10036
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP          Attn: Louis R. Strubeck, Jr        214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                              Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                         2200 Ross Avenue, Suite 3600
                                                                                         Dallas, TX 75201-7933
Core Parties                                       Office of the United States Trustee   Attn: David L. Buchbinder          302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                      Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov                Email
                                                                                         844 King St, Suite 2207
                                                                                         Lockbox 35
                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP     Attn: James I. Stang               302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                 10100 Santa Monica Blvd, 13th Fl
                                                                                         Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP     Attn: Robert Orgel                 302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                         Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                         Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                         919 N Market St.,17th Floor
                                                                                         P.O. Box 8705
                                                                                         Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices           Reed Smith LLP                        Attn: Kurt F. Gwynne               302-778-7575    kgwynne@reedsmith.com                    Email
Counsel to the Official Committee of Unsecured                                           Attn: Katelin A. Morales                           kmorales@reedsmith.com
Creditors                                                                                120 N Market St, Ste 1500
                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices           Womble Bond Dickinson (US) LLP        Attn: Matthew Ward                 302-252-4330    matthew.ward@wbd-us.com                  Email
Counsel for JPMorgan Chase Bank, National                                                Attn: Morgan Patterson                             morgan.patterson@wbd-us.com
Association                                                                              1313 N Market St, Ste 1200
                                                                                         Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor       Attn: James L. Patton, Jr          302-576-3325    jpatton@ycst.com                         First Class Mail
Counsel for Prepetition Future Claimants’                                                Attn: Robert Brady                                 rbrady@ycst.com                          Email
Representative                                                                           Attn: Edwin Harron                                 eharron@ycst.com
                                                                                         Rodney Square
                                                                                         1000 N King St
                                                                                         Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                     Page 1 of 1
